Title: From Thomas Jefferson to Benjamin Waterhouse, 1 December 1808
From: Jefferson, Thomas
To: Waterhouse, Benjamin


                  
                     Sir
                     
                     Washington Dec. 1. 08.
                  
                  In answer to the enquiries of the benevolent Dr de Carro on the subject of the Upland, or Mountain rice, Oryza Mutica, I will state to you what I know of it. I first became informed of the existence of a rice which would grow in up-lands without any more water than the common rains, by reading a book of Mr. de Poyvre who had been governor of the Isle of France, who mentions it as growing there & all along the coast of Africa succesfully, & as having been introduced from Cochin-China. I was at that time (1784-1789) in France, and there happening to be there a Prince of Cochin-China, on his travels, and then returning home, I obtained his promise to send me some. I never recieved it however, & mention it only as it may have been sent, & furnished the ground for the enquiries of Dr. De Carro respecting my recieving it from China. when at Havre on my return from France, I found there Capt. Nathanl. Cutting, who was the ensuing spring to go on a voyage along the coast of Africa. I engaged him to enquire for this. he was there just after the harvest, procured & sent me a 30. gallon cask of it. it arrived in time the ensuing spring to be sown: I divided it between the Agricultural society of Charleston, & some private gentlemen of Georgia, recommending it to their case, in the hope which had induced me to endeavor to obtain it, that if it answered as well as the Swamp rice, it might rid them of that source of their summer diseases. nothing came of the trials in S. Carolina; but being carried into the upper hilly parts of Georgia, it succeeded there perfectly, has spread over the country, and is now commonly cultivated: still however, for family use chiefly, as they cannot make it for sale in competition with the rice of the swamps. the former part of these details is written from memory, the papers being at Monticello which would enable me to particularize exactly the dates of times & places. the latter part is from the late mr Baldwin, one of those whom I engaged in the distribution of the seed in Georgia, and who in his annual attendance on Congress, gave me from time to time the history of it’s progress. it has got from Georgia into Kentucky, where it is cultivated by many individuals for family use. I cultivated it two or three years at Monticello & had good crops, as did my neighbors, but not having conveniences for husking it, we declined it. I tried some of it in a pot, while I lived in Philadelphia, and gave seed to mr Bartram. it produced luxuriant plants with us both, but no seed: nor do I believe it will ripen in the US. as far North as Philadelphia. business & an indisposition of some days must apologize for this delay in answering your letter of Oct. 24. which I did not recieve till the 6th. of Nov. and permit me here to add my salutations & assurances of esteem & respect.
                  
                     Th: Jefferson
                     
                  
               